Exhibit 10(g)

   

Supplement effective February 15, 2008 as it applies to grant of special SERP
credits


Supplemental Benefits



1.  Pursuant to Section 5.03 of the FPL Group, Inc. Supplemental Executive
Retirement Plan (the "Plan"), which provides for the approval of this Supplement
to the Plan, additional credits may be added to the Supplemental Matching
Contribution Account for certain Participants from time to time. The amount and
effective date for the additional credits shall be shown on this Supplement to
the Plan.


2.   Schedule of Supplemental Benefits:



Executive Officer Participant

Amount of Supplemental Matching Contribution Account Credit

Number of Shares to Credit as of 02/15/2008















Hay, III, Lewis

$

170,000





2,508



Robo, James

$

90,000





1,327



Olivera, Armando

$

200,000





2,950



Davidson, F. Mitchell

$

30,000





442



Escoto, Robert

$

60,000





885



McGrath, Robert

$

65,000





958



Rodriguez, Antonio

$

175,000





2,581



Stall, J. Arthur

$

90,000





1,327



Tancer, Edward

$

55,000





811



Cutler, Paul

$

30,000





442



Davis, K. Michael

$

75,000





1,106



[Other non-executive officers also received this credit]















3.  This Supplement shall be deemed incorporated by reference into the Plan. In
the event of any discrepancy between this Supplement and the provisions of the
Plan, the provisions of this Supplement shall govern.

